                           IN THE UNITED STATES DISTRICT COUIW
                           FOR THE EASTERN DISTRICT OF VIRGIN|4                                 FILED
                                               Norfolk Division
                                                                                              FEB 2 T 2019
 KARLA LAVERNE SEALS,
                                                                                        CLERK. U.S. DISTRICT COURT
                                                                                                MDRFOLK. VA
                           Plaintiff,

                      V.                                                           Civil Action No.2:18cv22

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security,

                           Defendant.


                                                    ORDER


         This matter is before the Court on the Report and Recommendation of the United States

 Magistrate Judge DENYING Plaintiff Karla Laveme Seals'("Plaintiffs" or "Seals'") Motion for

Summary Judgement and GRANTING Commissioner Nancy Berryhill's ("Defendant's" or

"Commissioner's") Motion for Summary Judgment. Doc. 20. For the reasons stated herein, the

Court OVERRULES Plaintiffs Objections to the Report, Doc. 21, and ADOPTS the Report and

Recommendation in full.


                                   I.       PROCEDURAL HISTORY


         Seals brings this action under 42 U.S.C. § 405(g) to challenge the Commissioner's denial

of her claim for disability insurance benefits pursuant to Title II of the Social Security Act. Seals

filed applications for benefits on August 12 and September 6, 2013, alleging that she became

disabled on August 13, 2013,' due to acquired immunodeficiency syndrome ("AIDS"), hepatitis

C, herpes, depression, and anxiety. Report and Recommendation ("Report") at 1-2. The state

agency denied these claims. Id. An Administrative Law Judge ("ALJ") heard the matter on



'August is her revised onset date of disability. Administrative Record ("Record" or "R.")at 40. Accordingly, the
relevant period for Seals' symptoms are August 13,2013,through the date of her hearing on October 11,2016.

                                                        1
October 11, 2016, and issued an opinion denying the claims on January 10, 2017. Id at 2. The

Appeals Council denied Seals' request for review of the ALJ's decision on November 17, 2017.

Id


       Seals filed a complaint with this Court on January 29, 2018, Doc. 3, and filed her Motion

for Summary Judgment on June 11, 2018, Doc. 16. The Commissioner filed a cross-Motion for

Summary Judgment on July 11, 2018, Doc. 17. This matter was referred to a United States

Magistrate Judge for a Report and Recommendation on May 2, 2018. Doc. 9.

       The Magistrate Judge reviewed the motions and issued the instant Report and

Recommendation on December 19, 2018. Doc. 20. Plaintiff timely filed her objections to the

Report on January 2,2019, Doc.21,and the Commissioner filed her response on January 16,2019,

Doc. 22.


                              II.    STANDARD OF REVIEW

       Pursuant to the Federal Rules of Civil Procedure, the Court reviews^novo any part of a

Magistrate Judge's recommendation to which a party has properly objected. Fed. R. Civ. P.

72(b)(3). The Court may then "accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions." Id The Court

reviews those parts of a Magistrate Judge's recommendation to which a party has not objected for

clear error.    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Diamond v. Colonial Life &

Acc. Ins. Co.. 416 F.3d 310, 315-16(4th Cir. 2005).

       In exercising denoyo review ofthe parts ofa Magistrate Judge's recommendation to which

a party has properly objected,the Court analyzes the Commissioner's final decision using the same

standard as that used by the Magistrate Judge.        Specifically, the Court's review of the

Commissioner's decision is limited to determining whether that decision was supported by
substantial evidence on the record and whether the proper legal standard was applied in evaluating

the evidence. 42 U.S.C. § 405(g); Johnson v. Bamhart. 434 F.3d 650, 653 (4th Cir. 2005)(per

curiam). Substantial evidence is defined as "such relevant evidence as a reasonable mind might

accept to support a conclusion." Id (quoting Craig v. Chater. 76 F.3d 585, 589(4th Cir. 1996))

(internal quotation mark omitted). Courts have further explained that substantial evidence is less

than a preponderance ofevidence, but more than a mere scintilla ofevidence. Laws v. Celebrezze.

368 F.2d 640, 642(4th Cir. 1966). Importantly, in reviewing the ALJ's decision the Court does

not "reweigh conflicting evidence, make credibility determinations, or substitute [its] judgment

for that ofthe [ALJ]." Id (quoting Craig. 76 F.3d at 589)(internal quotation mark omitted)(final

alteration in original). Even if"the evidence will permit a conclusion inconsistent with that ofthe

Commissioner,"the Court must uphold the ALJ's decision ifit is supported by substantial evidence

and the ultimate conclusions are legally correct.                 Thomas v. Celebrezze. 331 F.2d 541, 543

(4th Cir.1964); Mvers v. Califano. 611 F.2d 980,982(4th Cir.1980).

                                             III.     DISCUSSION


         The Report describes the relevant facts in detail, and neither party objects to the Report's

account of the facts. ^ Accordingly, the Court need not reiterate the factual background, except

where relevant to its analysis.

A.       Applicable Law

         There is a five-step process for assessing a claim for disability insurance benefits. An ALJ

must determine: (1) a claimant's current employment status; (2) the medical severity of a

claimant's impairments;(3)the classification ofa claimant's medical impairment;(4)a claimant's

residual functional capacity("RFC")and ability to perform past relevant work;and(5)a claimant's


^ Seals argues that she "disagrees with the Magistrate Judge's characterization ofthe record and rationale in
rejecting [her] arguments." Doc. 21 at 1-2. However, she does not dispute any specific facts.
ability to adjust to other work. 20 C.F.R. § 416.920; see also Brown v. Comm*r Social Sec.

Admin.. 873 F.3d 251, 254-55 (4th Cir. 2017).

       In analyzing a claimant's RFC at step four, a Court must consider the objective medical

evidence in the record, including the medical opinions of treating providers. Felton-Miller v.

Astrue,459 F. App'x 226,231 (4th Cir. 2011). In cases filed before March 27,2017,"controlling

weight must be accorded to a treating source's medical opinion," because those sources "are likely

to be the medical professionals most able to provide a detailed, longitudinal picture of [one's]

medical impairment(s)and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations."

Brown, 873 F.3d at 256 (citing 20 C.F.R. §404.1527(c)(2))(internal quotations omitted). If an

ALJ does not afford controlling weight to a treating physician, she must articulate "good reasons"

for the weight assigned to the opinion and address the following factors: (1) the length of a

treatment relationship; (2) the nature and extent of a treatment relationship; (3) the degree of

supporting explanations for their opinions; (4) consistency with the record; and (5) the

specialization of the physician. Jefferson v. Comm'r of Soc. Sec.. No. CIV.A.4:08CV40, 2009

WL 1491229, at *9 (E.D. Va. May 26, 2009) (citing 20 C.F.R. § 416.927(d)(2)-(6)); see also

Brown. 873 F.3d at 256. An ALJ's "failure to build an accurate and logical bridge from the

evidence to his conclusion constitutes reversible error." Lewis v. Berrvhill. 858 F.3d 858, 868

(4th Cir. 2017)(internal quotations omitted).

B.     ALJ Decision


       The ALJ found that Seals met the insured requirements of the Social Security Act through

December 31, 2018, and that she had not engaged in substantial gainful activity since August 14,

2013. Report at 17. At steps two and three, the ALJ found that Seals had the following severe
impairments:(a) major depressive disorder;(b) generalized anxiety disorder with panic attacks;

(c) OCD;(d) AIDS; (e) hepatitis B; and (f) obesity. Report at 17. The ALJ classified any

additional impairments as non-severe, because they responded to medication or required no

significant medical treatment, failed to continuously exist for twelve months, or did not otherwise

continuously impose functional limitations. Id The ALJ further determined that Seals' severe

impairments, either singly or in combination (along with her other conditions), failed to meet the

severity required for a finding of disability. Id

       At step four, the ALJ found that Seals retained the functional capacity to perform light

work. Report at 17. To perform such work, the ALJ also determined that Seals: (a) could

"occasionally climb ramps and stairs" and "stoop, crouch, kneel, and crawl";(b) could "never

climb ladders, ropes,or scaffolds";(c)must"avoid concentrated exposure to extreme [conditions].

. . and [other specified] hazards"; (d) could perform only non-complex, "simple, routine, and

repetitive tasks consistent with unskilled work," involving sustaining and attending to such tasks

in two-hour segments, during normal workdays and weeks, "with customary breaks";(e) could

perform only "low stress work" requiring only occasional decision-making and presenting "only

occasional changes in the work setting"; and(f)should have"no interaction with the general public

and superficial interaction with coworkers and supervisors." Id at 18. Based upon this assessment

of Seals' RFC, at the fourth step of analysis the ALJ found that Seals could no longer work as a

massage therapist or water meter reader. Id

       Finally, at step five, and after considering Seals' age, high school education, work

experience, and RFC, the ALJ found that she could perform other jobs, such as an agricultural

produce sorter, a marking clerk, or a mail clerk, which existed in significant numbers in the

national economy. Id Accordingly, the ALJ concluded Seals was not disabled from August 14,
2013, through the date of the ALJ's decision and was ineligible for a period of disability or

disability insurance benefits. Id

       In assessing steps four and five, the ALJ attributed "only partial weight" to the opinions of

Dr. Rhoad, Dr. Searfoss, and therapist Newsome, while attributing "more weight" to the

assessments made by Dr. Leizer, the non-examining state agency psychologist. Id at 22.

C.     Analysis

       Seals objects to the ALJ's decision to grant greater weight to the opinion of the non-

examining agency psychologist and lesser weight to the opinions of Ms. Newsome, Dr. Searfoss,

and Dr. Rhoad. S^ generally. Doc. 21. She also objects to the ALJ's reasoning for this decision,

namely:(1)the ALJ's characterization of her treatment as "conservative and intermittent";(2)the

ALJ's finding that she improved with prescribed medications; and (3) the ALJ's finding that her

daily activities were inconsistent with a finding of disability. S^ R.28. Finally, Seals argues that

the ALJ did not provide an adequate explanation for granting the non-examining psychologist

greater weight than the treating physicians. Doc. 21 at 7.

       As a preliminary matter, Commissioner argues that Seals has waived her objections to the

Report by failing to object with specificity. S^ Doc.22. To preserve an objection to a Magistrate

Judge's report,"a party must object to the finding or recommendation on that issue with sufficient

specificity so has reasonably to alert the district court ofthe true ground for the objection." United

States V. Midgette. 478 F.3d 616, 622 (4th Cir. 2007). Plaintiffs nine-page brief, while lacking

organization, adequately identifies her objections to the Report's analysis.

       Commissioner further argues that Plaintiffs objections are improperly duplicative of her

initial Motion for Summary Judgment. Some courts have found that:

       Allowing a litigant to obtain de novo review of her entire case by merely
       reformatting an earlier brief as an objection "mak[es] the initial reference to the
       magistrate useless. .. This duplication of time and effort wastes judicial resources
       rather than saving them,and runs contrary to the purposes ofthe Magistrates Act."

Venev v. Astrue. 539 F.Supp.2d 841, 846(W.D. Va. 2008)(quoting Howard v. SecV of Health

and Human Servs.. 932 F.2d 505, 509 (6th Cir.1991)). Here, Seals' objections to the Magistrate

Judge's Report reiterate the same arguments she made in her Motion for Summary Judgment.

Compare Doc. 16 at Ex. 1 with Doc. 21. However, Defendant has failed to provide controlling

authority that would permit the Court to dispose of this matter based on the repetitive nature of

Plaintiffs claims alone. Accordingly, the Court shall proceed to the merits of Plaintiffs

objections.

       The ALJ attributed the most weight to the medical opinion of Dr. Leizer, who opined that

Seals was capable of performing simple, routine, repetitive tasks at work. Report at 16. Her

express reasons for doing so were that Dr. Leizer's opinion was consistent with: (1) Seals'

conservative and intermittent health treatment; (2) her "documented improvement on her

prescribed medications";(3)her "extensive activities"; and(4)other medical records. R. 28. The

ALJ found that Dr. Leizer's opinion was consistent with certain CPR treatment records that found

Seals to be "alert, with appropriate eye contact, logical thought process, an adequate memory and

attention/concentration," id, and Eastern Virginia Medical School("EVMS")records that found

her physical abilities to be within the "normal" range, R. 29.

       Seals first argues that it was inappropriate for the ALJ to conclude her treatment was

"intermittent" because:(1) her missed appointments were partially caused by her anxiety and (2)

she should not be penalized for needing to care for her husband. Doc. 21 at 3-4. It is true that

"faulting a person with diagnosed mental illness ... for failing to pursue mental health treatment

is a questionable practice." Walker v. BerrvhilL No. 1:17CV63,2018 WL 3978175,at *4(N.D.W.

Va. Aug.20,2018). However,in the instant case,the ALJ found that Seals' anxiety did not prevent
her from regularly seeking treatment for her HIV.^                      R. 44, 65. This undermines Seals'

argument that her mental health prevented her from seeking consistent medical assistance.

Moreover, Plaintiff has not furnished any authority for the proposition that familial obligations or

the inconvenience of mental health treatment support a finding of disability. Accordingly,

Plaintiffs objection to this aspect ofthe Report must fail.

        Plaintiff next challenges the ALJ's finding that she improved after regular treatment,

arguing "this relies upon largely ineligible [sic] records that are unable to be decoded fiilly, and

only two months of treatment versus three years prior." Doc. 21 at 4. While it is true that some

ofDr. Hyder's notes are barely legible, they contain some portions oftypewritten text that confirm

Seals was "responding fairly well to the medications" and "[tjolerating well without any adverse

effects."       R. 438(dated July 18, 20160); R.466 (dated August 5, 2016). Moreover, evidence

from medical practitioners at EVMS shows that on June 8,2016, Seals "seemed to be doing better

since resuming therapy." R. 28. In weighing medical opinion evidence, the ALJ must consider

consistency between the medical opinion and the "record as a whole." 20 C.F.R. § 404.1527(c)(4).

Given the consistent evidence ofimprovement from EVMS,Dr. Hyder's notes provide support for

the conclusion that Seals benefitted from regular treatment.'^

         Seals next objects to the ALJ's finding that she engaged in "extensive activities inconsistent

with a disability finding." Doc. 21 at 3. An ALJ "must consider daily activities when making a

determination about disability." S^ Craig. 76 F.3d at 590. In support of her finding that Seals




^ Plaintiff rejects this comparison, arguing she treated her mental health more frequently than her AIDS and
hepatitis, and that those conditions were more serious than her mental health conditions. Doc. 21 at 5. However, it
is not this Court's Job to weigh the evidence, but only to find that the ALJ's analysis is substantially supported.
Bamhart.434 F.3d 650,653.
 The ALJ's finding that Seals improved with treatment also rebuts Plaintiffs assertion that the ALJ failed to
account for fluctuations in her condition. While "[mjental illness waxes and wanes over time," Walker. 2018 WL
3978175 at *5, improvement with consistent treatment weighs against a finding of disability, see Rosado v.
Berrvhill. No. 4:16CV173,2018 WL 813891 (E.D. Va. Feb. 9, 2018).

                                                         8
only had a "mild restriction" in her activities of daily living, the ALJ cited the following evidence:

       Prior to her divorce in April of 2015, claimant was able to attend to her personal
       care tasks and care for her disabled husband. While the claimant testified she has
       since had to rely on others in the household for performing her daily tasks, she
       drove independently to the hearing as well as to doctors' appointments. Moreover,
       she shops in stores and performs light housework.

R. 23. In support of her finding that Seals had "moderate" difficulties in social functioning, the

ALJ cited mental health treatment notes from CPR, which showed that Seals was having sexual

relations with a neighbor around the alleged onset date of her disability. R. 23. Moreover, she

noted that Seals had not experienced any incidents of decompensation, and "while the claimant

has appeared tearful during office visits, she has also presented as cooperative during examinations

and has demonstrated improvement in her behavior on her prescribed psychotropic medications."

R. 23-24. Finally, the ALJ cited Dr. Rhoad's opinion to find that Seals had only moderate

difficulties in "concentration persistence or pace." R. 24.

       Seals attacks each ofthese findings. For example,she argues her relationship with another

man has nothing to do with her ability to work and socialize appropriately in a work environment.

Doc. 21 at 5. She further argues that "Plaintiffs daily activities were certainly more limited than

the ALJ and Magistrate Judge suggest." Id. Finally, she highlights her testimony that she

experienced "good and bad days," arguing that such fluctuations are "inconsistent with the ability

to perform work 8 hours per day, 5 days per week." Id. at 6.

       The record in the instant case provides conflicting evidence of Seals' daily activities. For

example, in a self-report from February 13,2014, Seals wrote that each day she: wakes up to have

breakfast with her husband and watch the news; sometimes does grocery shopping, laundry, or

goes to doctors' appointments; tries to tend to her pets, her home,and her family; and tries "to get

outside every day to walk and get fresh air." R.267. The evidence from her physical examinations
at EVMS "reflect physical examination findings within normal limits and consistent reports of no

side effects from her medications." R. 29. Seals was also taking online college classes. R.46-46.

Such evidence appears to be inconsistent with a finding of disability. In contrast, a mental capacity

assessment by Ms. Newsome from August 23,2016,found that Seals had "marked" or "extreme"

limitations in most categories of "sustained concentration and persistence," "social interaction,"

and "adaptation." R.469-71. This Court may not "reweigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of the [ALJ]." Craig. 76 F.3d at 589.

Accordingly, when presented with such a conflict in evidence the Court must defer to the ALJ's

substantially supported conclusion.

        Seals finally argues that the ALJ did not provide an adequate explanation for her decision to

give greater weight to Dr. Leizer's opinion evidence than to that of the examining medical

professionals. "[CJontrolling weight must be accorded to a treating source's medical opinion" unless

an ALJ articulates specific reasons for not doing so. See Brown.873 F.3d at 256(citing 20 C.F.R.

§404.1527(c)(2)). The ALJ must consider:(1)the length ofa treatment relationship;(2)the nature

and extent ofa treatment relationship;(3)the degree of supporting explanations for their opinions;

(4) consistency with the record; and (5) the specialization of the physician. Id Here, the ALJ

clearly explained that she gave Dr. Leizer's opinion more weight than the opinions of Ms. Newsome

or Dr. Rhoad^ because of its consistency with other evidence in the record, namely: "the claimant's

conservative and intermittent mental health treatment, the claimant's documented improvement

on her prescribed medications, and the claimant's extensive activities." R. 28. The ALJ explored

each of those categories in her opinion. The ALJ noted that Dr. Leizer's opinion was also




^ Dr. Searfoss was not considered an "examining" physician.

                                                       10
consistent with Seals' medical records from EVMS. R. 29. Moreover, the ALJ considered the

limited scope of Dr. Rhoads' opinion:

      Of note is that Dr. Rhoad's assessment... is from in [sic] June of 2014, when the
      claimant was receiving intermittent mental health treatment and had not yet sought
      treatment with a psychiatrist. Thus, his opinions do not accurately reflect the
      claimant's functioning on a regular basis. The Global Assessment of Functioning
      (OAF)scores also reflect mere snapshots ofthe claimant's overall functioning and
      are thus entitled to only partial weight.

R. 29 (internal citations omitted). In sum, it appears the ALJ appropriately considered all the

evidence and weighed Dr. Leizer's opinion based on its consistency with the record and the relative

scope ofhis review. Cf. Lewis.858 F.3d at 867(rejecting an ALJ's decision to give greater weight

to a non-examining medical professional when "the ALJ's analysis [to do so] spans only four lines

and overlooks critical aspects of[the claimant's] medical treatment history."). Accordingly, the

Court OVERRULES Seals' objection on this basis.

                                     IV.    CONCLUSION


       For the reasons stated herein, the Court ADOPTS the Report and Recommendation ofthe

United States Magistrate Judge in full.

       The Clerk is REQUESTED to send a copy ofthis Order to all counsel of record.

       It is so ORDERED.

                                                                    /s/
                                                     Henry Coke Morgan, Jr.
                                                     Senior United States District Judge
                                                        HENRY COKE MORGAN,JR
                                             SENIOR UNITED STATES DISTRICTTUDGE

Norfolk, VA
February ^"7,2019




                                                11
